Citation Nr: 0606059	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
ventral hernia.



REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
to May 1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March and May 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In the March 2003 rating decision, the RO 
granted the veteran's claim for service connection for a 
ventral hernia and assigned an initial 20 percent rating.  
[Service connection was granted in accordance with 
38 U.S.C.A. § 1151 due to VA treatment he had received in 
1964.]  After obtaining additional evidence, the RO 
readjudicated the claim and issued the May 2003 decision 
continuing the 20 percent initial rating.  The veteran 
appealed, seeking a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In May 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  In December 2005, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny an initial rating higher than 20 percent.  The case 
was then returned to the Board for further appellate review.


FINDING OF FACT

The veteran's ventral hernia is large and causes discomfort 
- especially when lifting objects and doing work around the 
house; however, the medical evidence does not indicate there 
is weakening of the abdominal wall or that the hernia is not 
well supported by a belt under ordinary conditions.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for a ventral hernia.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code (DC) 7339 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was sent VCAA notices in March 
2001, January 2003, and May 2005.  The March 2001 and January 
2003 letters generally addressed the evidence needed to 
substantiate a claim for service connection, but not in 
accordance with 38 U.S.C.A. § 1151.  As alluded to 
previously, he was claiming that his ventral hernia was a 
result of surgery performed at a VA hospital in 1964.  So 
those VCAA letters were deficient.  The May 2005 letter, 
however, specifically addressed his appeal for an increased 
rating for a ventral hernia.  This letter provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The May 2005 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of this letter provided satisfactory VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1), and Pelegrini II.

The veteran was not provided with content-complying VCAA 
notice until May 2005 - after the RO's initial adjudication 
of his claim in March 2003.  So obviously this did not comply 
with the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 114 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the May 2005 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the December 
2005 SSOC, wherein the AMC readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
and the statement of the case (SOC).  He did not respond to 
the notice and has not otherwise indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records 
through April 2005.  In addition, VA examinations were 
scheduled in April 2001, April 2003, and December 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, he declined his opportunity for a hearing to 
provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

In this case, the veteran's ventral hernia is evaluated using 
the criteria under 
38 C.F.R. § 4.114, DC 7339.  This code states that the 
symptoms indicated receive the corresponding ratings:

Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of 
abdominal wall so as to be 
inoperable.................................100

Large, not well supported by belt under ordinary 
conditions.........40

Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall 
and indication for a supporting belt..................20

Wounds, postoperative, healed, no disability, belt 
not indicated.......................................................................0

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The VA examinations conducted in April 2001, April 2003, and 
December 2005 all indicate the veteran has a large ventral 
hernia that causes discomfort especially when lifting objects 
or doing work around his house.  In order to receive a higher 
40 percent rating, however, there must be evidence that the 
hernia is ordinarily not well supported by a belt.  

A VA outpatient treatment (VAOPT) record indicates the 
veteran was fitted for a belt in June 2003.  VAOPT records 
from June 2003 to April 2005 note the presence of the belt, 
but do not mention any problems with it.  The report of the 
December 2005 VA examination indicates the belt was located 
at the pelvic level, not because of the ventral hernia 
itself, but because of abdominal obesity.  (It was noted the 
veteran had a body mass index (BMI) in excess of 50 pounds).  
There was no evidence of severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall.  The 
examiner stated that the reason why surgery was not an option 
was because the veteran had severe chronic obstructive 
pulmonary disease (COPD) and obesity, which were the main 
reasons he had mild to moderate functional impairment.  

The veteran's representative has argued that the veteran's 
hernia is large and not well supported by a belt because it 
does not stretch and allow him to easily breath (see February 
2004 VA Form 646, January 2006 facsimile to the AMC).  But 
this contention notwithstanding, the medical evidence 
indicates the veteran has severe COPD with an 80-pack year 
history of smoking.  This condition requires him to use 
supplemental nasal cannula oxygen for exertional activities 
such as walking.  So clearly any trouble he has with 
breathing is not caused by the inability of the belt to 
stretch, but instead his severe COPD (asthma included).  
Furthermore, the optimal placement of the belt is apparently 
impeded by his abdominal obesity rather than by the ventral 
hernia itself.  While it is true that he has a large ventral 
hernia, there is no evidence of weakening of the muscular and 
fascial support of the abdominal wall, which would make 
support more difficult.  Even though the hernia is large, it 
appears to be well supported by a belt under ordinary 
conditions and there is no weakening of abdominal muscles.  
So the overall disability picture is most equivalent with a 
20 percent rating in this case - rather than a higher 
40 percent rating.  And this has been true since the 
effective date of his award, so he is not entitled to a 
"staged" rating, either, because his ventral hernia has 
been, at most, 20-percent disabling for the entire period 
retroactive to the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.  

For these reasons, the claim for a higher initial rating for 
a ventral hernia must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for a 
ventral hernia is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


